Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant’s Remarks filed on 4/28/2022. Claims 1, 9 and 13 were amended with claims 1, 9 and 13-16 pending.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The Instant Invention pertains to various scenarios of  layer 1 transmission of NR where there is overlap of PUCCH and PUSCH with SR/HARQ.  

Applicant’s arguments in regards to the prior art along with subsequent amendments are persuasive.

Allowable Subject Matter
Claims 1, 9, 13-16 renumbered as claims 1-6 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415